Citation Nr: 0803584	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder, to include Dennie's lines, atopic diathesis, 
and striae distensae of the buttocks and hips, and if so, 
whether the claim should be granted. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
vision disorder, and if so, whether the claim should be 
granted.

3.  Entitlement to service connection for a disability 
manifested by itching and burning of the skin, claimed due to 
chemical or herbicide exposure. 

4.  Entitlement to service connection for a disability 
manifested by body odor, claimed due to chemical or herbicide 
exposure

5.  Entitlement to service connection for a disability 
resulting in mental incapacitation, claimed due to chemical 
or herbicide exposure. 

6.  Entitlement to service connection for a disability 
resulting in physical incapacitation, claimed due to chemical 
or herbicide exposure. 

7.  Entitlement to service connection for residuals of an 
insect bite.

8.  Entitlement to service connection for herpes simplex, 
claimed as secondary to an insect bite.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The National Personnel Records Center (NPRC) verified the 
veteran's following periods of active duty for training in 
the National Guard: June 13, 1983 to December 4, 1983; April 
8, 1985 to April 9, 1985; August 6, 1985 to August 8, 1985; 
July 28, 1986 to August 1, 1986; August 4, 1986 to August 8, 
1986; August 11, 1986 to August 15, 1986; August 19, 1986 to 
August 22, 1986; August 25, 1986 to August 29, 1986; June 1, 
1987 to June 5, 1987; June 8, 1987 to June 12, 1987; 
September 17, 1987 to September 18, 1987; September 22, 1987 
to September 23, 1987; September 25, 1987; and September 29, 
1987 to September 30, 1987.  Numerous inactive duty for 
training dates were verified as well.  The NPRC's 
verification was based on computer-generated reports.  It was 
noted on the reports that the information could be 
inaccurate, and that the guardsman/reservist should report 
any errors found.  Although the veteran has stated that she 
had uninterrupted service from June 1983 to 1988, she has 
provided no documentation that shows that she had qualifying 
active military service, or that the information verified by 
NPRC is inaccurate.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
file.

The Board notes that the RO initially treated the issue of 
entitlement to service connection for residuals of an insect 
(mite) bite as a previously denied claim, subject to the new 
and material evidence requirement.  However, the record shows 
that the claim was deferred in February 1995, and was not 
actually adjudicated.  The claim therefore remained pending 
at the time of the October 2005 decision currently on appeal.  
The Board will accordingly not address the issue of whether 
new and material evidence has been received.  

The Board notes that while the RO did not reopen the claim in 
October 2005, it subsequently adjudicated it on the merits in 
a April 2006 supplemental statement of the case.  As will be 
discussed in more detail below, the veteran was notified of 
the evidence necessary to substantiate the underlying claim, 
as well as the evidence necessary to reopen it.  The Board 
therefore finds that no prejudice will result in the Board's 
adjudication of the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) [when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he/she has 
been prejudiced thereby].  


FINDINGS OF FACT

1.  In an unappealed February 1997 decision, the Board denied 
service connection for a skin disability, to include Dennie's 
lines, atopic diathesis, and striae distensae of the buttocks 
and hips. 

2.  The evidence associated with the claims file subsequent 
to the February 1997 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim; it is 
cumulative and redundant of evidence already of record; and 
it does not raise a reasonable possibility of substantiating 
the claim.

3.  In an unappealed February 1995 rating decision, the RO 
denied service connection for a vision disorder. 

4.  The evidence associated with the claims file subsequent 
to the RO's February 1995 rating decision does not relate to 
an unestablished fact necessary to substantiate the claim; it 
is cumulative and redundant of evidence already of record; 
and it does not raise a reasonable possibility of 
substantiating the claim.

5.  A disability manifested by itching and burning of the 
skin was not present in service and is not etiologically 
related to service. 

6.  A disability manifested by body odor was not present in 
service and is not etiologically related to service. 

7.  A disability resulting in mental incapacitation was not 
present in service and is not etiologically related to 
service. 

8.  A disability resulting in physical incapacitation was not 
present in service and is not etiologically related to 
service. 

9.  Chronic residuals of an insect bite were not present in 
service and are not etiologically related to service.

10.  Herpes simplex was not present in service and is not 
etiologically related to service. 

CONCLUSIONS OF LAW

1.  The Board's February 1997 decision denying service 
connection for a skin disorder, to include Dennie's lines, 
atopic diathesis, and striae distensae of the buttocks and 
hips is final.  38 U.S.C.A. § BVA:7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1100 (2007).

2.  Since the Board's February 1997 decision, new and 
material evidence has not been received, and so the claim of 
entitlement to service connection for a skin disorder, to 
include Dennie's lines, atopic diathesis, and striae 
distensae of the buttocks and hips is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The RO's February 1995 decision denying service 
connection for residuals of a vision disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

4.  Since the RO's February 1995 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for a vision disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

5.  A disability manifested by itching and burning of the 
skin  was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

6.  A disability manifested by body odor was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  A disability resulting in mental incapacitation was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

8.  A disability resulting in physical incapacitation was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

9.  Chronic residuals of an insect bite were not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

10.  Herpes simplex was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for various 
disabilities, claimed to have resulted either from a mite 
bite in service, or from exposure to chemicals.  

In the October 2005 decision on appeal, the RO denied 
reopening of the claims for a skin disorder, residuals of an 
insect bite, and a vision disorder.  However, in the February 
2006 statement of the case, and supplemental statements of 
the case, the RO did not specify whether it was reopening 
those claims, and appeared to adjudicate them on the merits.  
Regardless of the RO's actions, the Board must first examine 
whether the evidence warrants reopening the claims.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in December 2004 (relating to 
mental and physical incapacitation), and in June 2005 
(relating to skin conditions, insect bite, vision disorder, 
herpes symplex and body odor claims), both prior to its 
initial adjudication of the claims.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the June 2005 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denials.  

Although the veteran was not provided notice of the type of 
evidence necessary to establish disability ratings or 
effective dates until March 2006, the Board finds that there 
is no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard, 4 Vet. App. at 394.  As 
explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that the veteran has been afforded VA 
examinations where appropriate, and service treatment records 
and pertinent VA medical records have been obtained.  Efforts 
were also made to obtain private medical reports identified 
by the veteran.  The Board is unaware of the existence of any 
outstanding evidence. 

Finally, the Board notes that the veteran submitted 
additional medical records in May 2007, subsequent to the 
most recent January 2007 supplemental statement of the case.  
The veteran did not include a waiver of initial RO 
consideration of that evidence.  The Board cannot consider 
additional evidence without first remanding the case to the 
AOJ for initial consideration or obtaining the appellant's 
waiver.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, here, the 
Board finds that a remand for initial RO consideration of the 
evidence is not required, as the evidence is not pertinent to 
the issues on appeal.  Most of the additional records relate 
to conditions such as a neurologic disorder, which are not on 
appeal.  While an April 2007 letter from a private physician, 
J.A.H., M.D. does discuss a mental disorder (schizophrenia), 
and the veteran's claim to have been exposed to Agent Orange, 
no opinion was actually provided.  Rather, the physician's 
conclusion was that he was unfortunately "unfamiliar with the 
consequences of Agent Orange exposure."  Thus, by the 
physician's own admission, he lacks the competence to provide 
an opinion on the issue.  The Board believes that evidence 
which is incompetent on its face, cannot be considered 
pertinent to any question in a matter that is subject to a 
decision by VA.  Accordingly, a remand is not required for 
initial RO consideration of this evidence.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Finality/New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

At the time of the February 1997 Board decision, the evidence 
then of record established only that the veteran had 
diagnosed skin disabilities, characterized as Dennie's lines, 
atopic diathesis, and striae distensae of the buttocks and 
hips.  The evidence also showed that she was treated in 
service on several occasions for an allergic rash, and 
received a waiver for the "gas chamber" on May 3, 1986, due 
to a skin rash.  The evidence did not establish a diagnosis 
of a chronic skin disorder during active service, nor did it 
establish an etiologic link between a "current" disability 
and her active military service.

At the time of the February 1995 RO rating decision, the 
evidence then of record established only that the veteran had 
a diagnosis of refractive error and presbyopia.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including presbyopia, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part 
VI, Subchapter II, para. 11.07.  Service records did not show 
any superimposed disease or injury of the eyes.  

The evidence submitted after the February 1995 decision and 
after the February 1997 Board denial similarly does not tend 
to establish a nexus between an in-service injury and the any 
current skin disability or vision disability.  The veteran 
has submitted duplicate copies of her service treatment 
records, which are, by definition, cumulative and redundant 
of evidence already of record.  VA and private treatment 
records received since the prior denials at most relate to 
the veteran's current condition and do not address a nexus to 
service.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The veteran submitted photocopies taken of a tube of 
medication she was prescribed in the service for her skin.  
This only confirms what was already conceded, that she was 
treated for an allergic rash during service.  This evidence 
does not relate any current chronic skin disability to the 
veteran's service, and is therefore not new and material 
evidence.  

A letter dated in June 2006 from the veteran's supervisor 
while in the National Guard attests to her professional 
manner and dependable performance of her duties, but does not 
address any of the alleged incidents in service, nor does it 
address medical nexus.  It is therefore not new and material 
evidence.  

The veteran continues to maintain that she was exposed to 
Agent Orange or other dangerous chemicals in service and that 
she incurred disorders of her vision and skin as a result.  
However, statements from the veteran and various relatives 
cannot be considered new and material as to the matter of 
medical nexus.  Laypersons are capable of testifying as to 
symptoms, but not as to the proper diagnosis or date of onset 
or cause of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

A private psychiatric evaluation contains a report of the 
veteran's statement that she was exposed to chemicals during 
a training exercise.  A similar account was received in a 
statement from J.A.H., dated in April 2007.  However, these 
appear to be merely recitations of the veteran's statements 
and not medical findings, and as such the Board finds that 
they are not new and material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995). 

In conclusion, for the reasons stated above, the Board finds 
that the evidence received subsequent to the February 1995 RO 
decision, and the February 1997 Board decision does not 
relate to an unestablished fact necessary to substantiate the 
claims, nor does it raise a reasonable possibility of 
substantiating the claims; rather, it is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denials of the claims.  Accordingly, new and 
material evidence has not been received, and reopening of the 
claims of entitlement to service connection for skin and 
vision disabilities is not in order. 

Service Connection

The Board notes initially that, although the veteran has at 
times alleged exposure to Agent Orange, she does not allege, 
and the evidence does not show, that she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  She is therefore not 
entitled to any presumption of exposure to Agent or Orange or 
service connection.  

Nevertheless, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must 
also determine whether any current disability is the result 
of active service under 38 U.S.C.A. § 1131 and 38 C.F.R. § 
3.303.

Service medical records show that the veteran was treated for 
an insect bite on the left buttock in June 1983.  The area 
was cleaned and ointment was applied.   However, those 
records do not show that she was found to have a chronic 
mental disorder or a chronic disability manifested by 
physical incapacitation, nor do they show diagnoses of 
chronic disabilities manifested by itching and burning of the 
skin, body odor, or chronic residuals of an insect bite, to 
include herpes simplex.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of schizophrenia, 
there is no such diagnosis within a year of discharge from 
active military service, and the diagnosis has not been 
related by competent medical evidence to the veteran's 
military service or to herbicide or chemical exposure.  

There is in fact no current diagnosis of a chronic disability 
manifested by body odor, physical incapacitation or burning 
and itching of the skin, nor is there a diagnosis of herpes 
simplex or any chronic residuals of an insect bite.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified disability, service connection for chronic 
disabilities manifested by physical incapacitation, itching 
and burning of the skin and body odor, or chronic residuals 
of an insect bite, to include herpes simplex, may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In the alternative with respect to the above claims, and with 
respect to entitlement to service connection for a disability 
manifested by mental incapacitation, the Board notes that 
there is no medical opinion of record that purports to relate 
any of the claimed disabilities to service.  In essence, the 
evidence of a nexus between the veteran's current mental 
diagnosis and her military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board also notes that, with the exception of the insect 
bite and herpes simplex claims, the remainder of the claims 
stem from the veteran's contention that she was sprayed with 
a chemical warfare agent during a period of active duty.  For 
the reasons addressed immediately below, the Board finds that 
the veteran's account is implausible and lacking in 
credibility.  

As alluded to above, the service treatment records do not 
contain any reference to the alleged incident of having been 
sprayed by a chemical warfare agent or Agent Orange.  They 
contain only a waiver of participation in the "gas chamber" 
on May 3, 1986, due to a skin rash.  In fact, the veteran's 
first report of the incident corresponds with her claim for 
service connection in September 1990.  Moreover, the 
veteran's account of the alleged incident has been 
inconsistent.  While still in the National Guard, she 
submitted a request for a Line of Duty investigation for a 
skin irritation, which she was told was an "allergy."  There 
was no mention of chemical exposure.  Post service, she 
initially asserted that she was exposed to chemicals during a 
training exercise.  In an August 2005 psychiatric evaluation, 
she stated that it was an "accidental" exposure to Agent 
Orange.  However, in a later document, dated in October 2005, 
she asserted that she was in effect singled out, and 
intentionally sprayed for malicious reasons by the base 
commander.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the in service reports, 
which do not mention chemical exposure, but refer to an 
allergy, is significant.  Furthermore, because the veteran 
was initially seeking medical treatment, it seems likely that 
she would report the event carefully and accurately so that 
the medical staff would have a fully-informed history of the 
skin condition and provide appropriate treatment.

In contrast, when the veteran thereafter presented her story 
she was seeking VA benefits rather than medical treatment.  
The Board is of course cognizant of possible self interest 
which any veteran has in promoting a claim for monetary 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

There is no doubt that the veteran is competent to relate 
events that occurred during her military service as she 
remembers them. Thus, her competency is not at issue with 
regard to recounting these events.  Rather, it is her 
credibility which the Board finds is lacking.  The veteran's 
current account faces very powerful conflicting evidence, in 
the form of her own past statements.  Simply put, the 
veteran's initial attribution of her symptoms to an allergic 
reaction, and her silence with respect to chemical exposure, 
is more convincing than the veteran's later statements made 
in support of a claim for monetary benefits. 

Accordingly, for the reasons discussed above, the Board must 
conclude that the preponderance of the evidence is against 
these claims.  Service connection for herpes simplex or other 
residuals of an insect bite, and for chronic disabilities 
manifested by body odor, physical incapacitation, mental 
incapacitation, and burning and itching of the skin, is not 
in order.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a skin 
disorder, to include Dennie's lines, atopic diathesis, and 
striae distensae of the buttocks and hips is denied. 

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a 
vision disorder is denied.

Entitlement to service connection for a disability manifested 
by itching and burning of the skin, claimed due to chemical 
or herbicide exposure, is denied. 

Entitlement to service connection for a disability manifested 
by body odor, claimed due to chemical or herbicide exposure, 
is denied

Entitlement to service connection for a disability resulting 
in mental incapacitation, claimed due to chemical or 
herbicide exposure, is denied. 

Entitlement to service connection for a disability resulting 
in physical incapacitation, claimed due to chemical or 
herbicide exposure, is denied. 

Entitlement to service connection for residuals of an insect 
bite is denied.

Entitlement to service connection for herpes simplex, 
secondary to an insect bite, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


